*32The opinion of the court was delivered by
Wheeler, J.
■ I. The witness Almira Adams, by her experience and observation, appears to have acquired knowledge of the subjects about which she was testifying, that persons generally do not have. To the extent of this peculiar knowledge, she was a person of skill and science, and her opinion, founded upon it, was evidence competent to go to the jury. Goodtitle v. Braham, 4 T. R. 497; Chaurand et al. v. Angerstein, Peake, 44; 1 Phil. Ev. with Cowen & Hill’s notes, 778.
II. So far as the defendant asked the court to charge that the plaintiff must show the death of her former husband, to entitle her to a verdict in her favor, the request appears to have been complied with. That part of the charge stated, in which the court told tiie jury that the law would not presume any marriage, but would presume a woman to be single, appears to have been stated with reference to a case where there was no evidence upon the subject of marriage one way or the other. Such a case would have been very different from this one; and the remark appears to have been made as an illustration merely, and not as a guide to the jury. Whether sound or erroneous, the remark would not injure the defendant. (/The only question left, as to this part of the case, is . whether the testimony of the plaintiff as to what her former husband’s folks had told and written her about his death, was competent evidence of it. “ Hearsay is good evidence to prove who is my grandfather, when he married, what children he had, &c.; of which it is not reasonable to presume I have better evidence. So to prove my fáther, mother, cousin, or other relation beyond the sea, dead: and the common reputation and belief of it in the family, gives credit to such evidence.” Buller’s N. P. 294. Similar doctrine has been many times approved of and applied in England, and in the federal and state courts in this country. 1 Phillips’ Ev. 269, Cowen & Hill’s note, 97; Webb v. Richardson, 42 Vt. 465. This would seem to sustain the ruling of the county court in this respect,
Judgment affirmed.